Citation Nr: 0516589	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  04-43 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a shell fragment wound of the right 
thigh with neuropathy of the right saphenous nerve, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected scar of the right knee with retained fragments, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for the service-
connected scar of the left calf, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased evaluation for the service-
connected scar of the perineum with traumatic rupture of the 
urethra, currently evaluated as 10 percent disabling.  

5.  Entitlement to service connection for claimed 
degenerative disc disease of the lumbar spine.  

6.  Entitlement to service connection for the claimed loss of 
teeth.  

7.  Entitlement to service connection for claimed benign 
prostatic hypertrophy.  

8.  Entitlement to service connection for claimed testicle 
swelling.  

9.  Entitlement to service connection for claimed circulation 
problems of the feet.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.  



REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted directly to the Board in May 2005, the veteran 
indicated that he wished to appear for a videoconference 
hearing before a Veterans Law Judge.  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  

The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002).  

Accordingly, this case is remanded for the following:

The RO should take appropriate steps to 
schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.  Appropriate notification 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




